Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 15 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuharu et al. (JP 2724120) in view of Nishibayashi et al. (WO 2016/010028).
Regarding claim 1, Yasuharu et al. discloses a reamer 10 that is rotated about a central axis A and has, in a direction along the central axis, a tool front end (left side in figure 1) and a tool rear end (right side in figure 1) that is an end opposite to the tool front end, the reamer comprising a blade 32 on a tool front end side, wherein the blade has on a circumferential surface a chamfered cutting edge 40a located on the tool front end side, a circumferential cutting edge 40b contiguous to an end of the chamfered cutting edge on a tool rear end side, and a margin 38 that is a surface contiguous to the circumferential cutting edge, the circumferential cutting edge includes a front end portion between a first position (at the right end of portion 42) and a second position (a position 1mm to the right of the first position in figure 1), the first position being an end on a chamfered cutting edge side, the second position having a distance of 1 mm from the first position in a direction of extension of the circumferential cutting edge.  Yasuharu et al. does not disclose as viewed from a direction passing through the central axis and the circumferential cutting edge and being orthogonal to the central axis, the circumferential cutting edge at the front end portion in an as-manufactured state does have a chipping that extends from the circumferential cutting edge to the margin and that is less than 10 μm when measured in a direction orthogonal to the direction of extension of the circumferential cutting edge.  
Nishibayashi et al. teaches the use of a reamer that comprises a cutting edge (the teachings may be used for the cutting edge of a reamer, see paragraphs [0014] and [0065] of the translation), wherein an evaluation of samples 1-3 of the invention showed the cutting edges having chipping with a length of 1 μm or more was between zero and two total chips, and chipping with a length of 10 μm or more was zero (see paragraph [0076] of the translation), such that all of the chips present were between 1 and 10 μm for the purpose of providing the cutting edge with a desired balance of hardness, wear resistance, and chipping resistance.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the reamer of Yasuharu et al. to have a chipping less than 10 μm as taught by Nishibayashi et al. in order to provide a reaming tool having cutting edges with optimal hardness, wear resistance, and chipping resistance, thereby increasing the operational life of the tool.
Regarding claim 2, Yasuharu et al. discloses wherein the blade 32 is back tapered such that a diameter of a circumcircle of the blade in a cross-section orthogonal to the central axis decreases by not less than 0.05 mm as a distance from the tool front end increases per 100 mm (disclosed as being between 0.05 to .25 mm per 100 mm).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuharu et al. (JP 2724120) in view of Nishibayashi et al. (WO 2016/010028), and further in view of Takiguchi (US 8,272,815).
Regarding claims 3-4, Yasuharu et al. discloses wherein the blade is made of a cemented carbide including metal carbide particles.  Yasuharu et al. does not disclose that the metal carbide particles have a mean particle size of not greater than 0.8 μm.  Takiguchi teaches the use of a reamer 1 with cutting edges 3 that are formed from a hard cemented carbide with metal carbide particles having a mean size of 0.6 μm for the purpose of increasing the life of the reamer and allowing the reamer to be used to cut relatively hard workpieces.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have made the reamer of Yasuharu et al. with the hard cemented carbide as taught by Takiguchi in order to improve the cutting life of the reamer and to allow it to be used to cut harder materials.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9 August 2022